DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendment to address the U.S.C. 112 rejections. The prior U.S.C. 112 rejections are withdrawn.
	The Examiner acknowledges the addition of new claims 11-12. 
	The Examiner acknowledges the amendment to address the U.S.C. 103 rejections. The rejections with will further discussed in the response to arguments section.

Response to Arguments
Applicant’s arguments, see pages 9-11 all arguments under REJECTION UNDER 35 U.S.C. § 103 , filed 07/13/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richards (US20130305460) in view of Chang et al. (US20110232425 hereinafter Chang) and further in view of Ploeger (US6575057).

The amendment filed 07/13/20252 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

Page 7 of the Remarks “Claims 1, 8 and 9 are amended to recite that the tools are “completely recessed” in the slot, which is supported by Figs, 1-8 and 14-15.” The Examiner respectfully disagrees that Figs. 1-8 and 14-15 support the tools being “completely recessed” in the slot. Figures 14 and 15 show that the pipe extractor tools cannot be completely recessed in the slot . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "slot being sufficiently large enough that the pipe extractor tools can be mounted on each respective mount with the pipe extractor tools being completely recessed in the slot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The remarks dated 07/13/2022 recite “claims 1, 8, and 9 are amended to recite the tools are “completely recessed” in the slot, which is supported by Figs. 1-8 and 14-15.” Figures 1-8 show a single extractor tool completely recessed in the slot and Figures 14-15 show two extractor tools but neither tool is completely recessed in the slot, nor does it appear that the slot is sufficiently large enough to allow for both tools to be completely recessed in the slot at the same time.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 6, and 8 are objected to because of the following informalities:
Claim 1, limitation g), line 1 contains a period at the end of first amended passage after “one direction.” There are additional limitations after g), therefore, the period should be amended to a different punctuation to allow for the additional limitations to be recited.
Claim 6 recites “The device of claim 3 wherein the extractors have different diameters.” Claim 3 was cancelled and the matter was moved into claim 1, therefore, it appears that claim 6 should be amended to recite “The device of claim [[3]] 1 wherein the extractors have different diameters.”
Claim 8, limitation a) recites “a body having two opposed spaced apart, substantially parallel sidewalls, each sidewall having a first end, a second end and;” Claim 1 was amended to correct what appears to be a typographical error with “and;” at the end of the limitation. The limitation may be amended to recite “a body having two opposed spaced apart, substantially parallel sidewalls, each sidewall having a first end[[,]] and a second end
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (Paragraph 0004, lines 10-12 “The slot is sufficiently large that a tool can be mounted on each mount with the tools at least partially in the slot.” Paragraph 00034, lines 4-5 “The slot is sized so that each tool, when mounted in place, can at least partially fit into the slot so that the device is easily transported it can even be held in a pocket of the user.” Additionally Figures 14-15 show the first and second tools mounted on each respective mount, but fails to show the tools completely recessed within the slot. The slot appears to be sufficiently large enough to allow a single tool to be completely recessed in the slot as shown in Figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
52

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US20130305460) in view of Chang et al. (US20110232425 hereinafter Chang) and further in view of Ploeger (US6575057).

	Regarding claim 1, Richards discloses a device (Abstract) comprising: 
a) a body (Figure 2 Elements 36) having two opposed spaced apart, substantially parallel sidewalls (See annotated drawing below. The two walls are spaced apart and parallel to each other), each sidewall having a first end (See annotated drawing below) and a second end (See annotated drawing below); 
b) a slot between the sidewalls (See annotated drawing below).
	
	Richards discloses a portable, foldable tool apparatus having a set of interchangeable implements (Paragraph 0016, lines 1-6 “The present invention provides a portable, foldable tool apparatus having a set of interchangeable implements. The tool is readily assembled or disassembled for exchanging implements and other components. When assembled, the tool is held together and its implements are made secure in a handle by at least one quick release mechanism.”).

	Richards fails to explicitly disclose the following limitations
c) a first holder mounted between the sidewalls proximate the first ends, the first holder mounted to pivot at least 270 degrees on a first axis perpendicular to the planes of the sidewalls (Richards does disclose the folding interchangeable implement tool may allow the implements to rotate in either direction for a full 360 degrees. Paragraph 0020 “In another aspect of the inventive concept, the folding interchangeable implement tool is without a back plate and implements of the tool rotate about a relaxed shaft of a quick release mechanism in either direction for a full 360 degrees. In preferred embodiments, the shaft of the mechanism is extendable so that a range of distances may be accomplished between parallel side plates and different numbers of implements may be housed without requiring spacers or considering the dimensions of the implement bases.” A first holder implement would be capable of being mounted between the sidewalls and able to pivot 360 degrees); 
d) a second holder pivotally mounted between the sidewalls proximate to the second ends, the second holder mounted to pivot at least 270 degrees on a second axis perpendicular to the planes of the sidewalls (As addressed above regarding the first holder, the second holder would also be capable of pivoting 360 degrees as recited in Paragraph 0020); 
e) a first mount supported by the first holder for removably mounting a first pipe extractor tool on the first holder; 
f) a second mount supported by the second holder for removably mounting a second pipe extractor tool on the second holder; and 
g) a ratchet for each mount so each mount can rotate only in one direction. wherein the slot is sufficiently large that the pipe extractor tools can be mounted on each respective mount with the pipe extractor tools being completely recessed in the slot.

	Chang teaches the following limitations
c) a first holder (Figure 3 Element 33) mounted between the sidewalls proximate the first ends (Paragraph 0016 “The ratchet driver 33 is pivotally mounted between the first ends of the two support plates 31 and 32 by a pivot member 36 .” Element 33 is an implement that would be mountable between the first end of the sidewalls taught by Richards), the first holder mounted to pivot at least 270 degrees on a first axis perpendicular to the planes of the sidewalls (Richards Paragraph 0020 discloses the implement may be mounted to pivot 360 degrees between the sidewalls, therefore, the implement would be capable of pivoting at least 270 degrees); 
d) a second holder (As addressed above in the rejection of the limitations regarding the first holder, an additional Element 33 may be provided on the second end between the sidewalls) pivotally mounted between the sidewalls proximate to the second ends (The second holder would also be able to be pivotally mounted between the second end of the sidewalls), the second holder mounted to pivot at least 270 degrees on a second axis perpendicular to the planes of the sidewalls (Richards Paragraph 0020 discloses the implement may be mounted to pivot 360 degrees between the sidewalls, therefore, the implement would be capable of pivoting at least 270 degrees); 
e) a first mount (See second annotated drawing below) supported by the first holder (See second annotated drawing below. The mount is supported on Element 33) for removably mounting a first pipe extractor tool on the first holder (See second annotated drawing below);
f) a second mount (See second annotated drawing below. The second holder would also comprise a second mount like the one shown in the second annotated drawing) supported by the second holder (The second mount is supported on the second holder) for removably mounting a second pipe extractor tool on the second holder (See second annotated drawing below. The second tool is mountable on the second holder); and 
g) a ratchet (Paragraph 0016 “The ratchet driver 33 is pivotally mounted between the first ends of the two support plates 31 and 32 by a pivot member 36.”) for each mount so each mount can rotate only in one direction (Paragraph 0017, lines 1-2 “The ratchet driver 33 is adapted to drive each of the tips 35 to rotate in a single operation direction only.”) wherein the slot is sufficiently large that the pipe extractor tools can be mounted on each respective mount with the pipe extractor tools being completely recessed in the slot (Richards Paragraph 0020, lines 5-9 “In preferred embodiments, the shaft of the mechanism is extendable so that a range of distances may be accomplished between parallel side plates and different numbers of implements may be housed without requiring spacers or considering the dimensions of the implement bases” The first holder and second holder taught by Chang would be able to fit between the two sidewalls with the tools completely recessed within the slot).

	Chang fails to explicitly teach the tool mounted on the first holder and the second holder is a pipe extractor tool. The limitation of “pipe extractor tool” may be considered an intended use, and Chang would be capable of mounting a tool such as a pipe extractor on ratchet driver Element 33. In the instance that the Applicant disagrees with this interpretation, a pipe extractor tool that is capable of being used with the tool taught by Richards in view of Chang will included below.

	Ploeger teaches a pipe extractor tool (Figure 1 shows a pipe extractor tool. Column 2, lines 29-33 “The tool thus includes a shank end 12 having a generally polygonal cross section, for example, a hexagonal cross section, so that it may be easily driven or turned by a wrench or similar tool.” Chang Figure 3 shows Element 35, a bit having a hexagonal cross-section, is mounted in holder Element 33). 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to incorporate the teachings of Chang and Ploeger to provide a first holder and second holder pivotally mounted on a first end and a second end between the sidewalls, respectively, and further including a first ratcheting mount and a second ratcheting mount on the first holder and second holder, respectively, to mount a first pipe extractor tool and a second pipe extractor tool.. Doing so would allow a .

    PNG
    media_image1.png
    277
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    509
    media_image2.png
    Greyscale


	Regarding claim 2, (Currently Amended) Richards in view of Chang and Ploeger teaches the device of claim 1 with the first extractor tool on the first mount (A first pipe extractor taught by Ploeger is mounted on the first holder taught by Chang) and a second extractor tool on the second mount (A second pipe extractor taught by Ploeger is mounted on the second holder taught by Chang).

	Regarding claim 6, (Original) Richards in view of Chang and Ploeger teaches the device of claim 1 wherein the extractors have different diameters (Chang paragraph 0017, last sentence “The tips 35 has a different specifications and sizes.” And Ploeger column 3, lines 24-29 “Variations of the tool may be implemented. For example, the size and array of the teeth may be varied slightly. Twelve teeth or ribs are preferred. The dimensions of the teeth or ribs may be varied including the longitudinal dimensions as well as the radial dimensions.”).

	Regarding claim 7, (Currently Amended) Richards in view of Chang and Ploeger teaches the device of claim 1 wherein each mount can rotate 360 degrees (Chang paragraph 0017, lines 1-2 “The ratchet driver 33 is adapted to drive each of the tips 35 to rotate in a single operation direction only.” The ratchet drive allows rotation in one direction and prevents rotation in the opposite direction to apply torque to the pipe extractor tool). 


Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US6286397 hereinafter Taggart).

	Regarding claim 4, (Original) Richards in view of Chang and Ploeger teaches the device of claim 1 wherein the sidewalls have an interior surface and an exterior surface. Richards in view of Chang and Ploeger fail to disclose a recess in the exterior surface of at least one of the sidewalls for holding an implement.
	
	Taggart teaches a recess (Column 9, lines 28-35 “ Optionally, multi-purpose tool 210 includes a pair of tweezers and a toothpick each of which is slidably received within respective recesses 330 and 332 formed in respective cover plates 222 and 224.”) in the exterior surface of at least one of the sidewalls for holding an implement (Figure 14 Element 330).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards in view of Chang and Ploeger to incorporate the teachings of Taggart to provide a recess in the exterior surface of at least one of the sidewalls for holding an implement. Doing so would provide the tool with an exterior recess in the sidewall for holding an implement to provide additional utilities to the tool.

	Regarding claim 8, (Currently Amended) Richards discloses a device comprising: 
a) a body (Figure 2 Elements 36) having two opposed spaced apart, substantially parallel sidewalls (See annotated drawing below), each sidewall having a first end (See annotated drawing below) and a second end (See annotated drawing below); 
b) a slot between the sidewalls (See annotated drawing below);
j) wherein the sidewalls have an interior surface (The surface of the sidewalls facing the slot is the interior surface) and an exterior surface (The surface of the sidewalls facing away from the slot is the exterior surface).
	
	Richards discloses a portable, foldable tool apparatus having a set of interchangeable implements (Paragraph 0016, lines 1-6 “The present invention provides a portable, foldable tool apparatus having a set of interchangeable implements. The tool is readily assembled or disassembled for exchanging implements and other components. When assembled, the tool is held together and its implements are made secure in a handle by at least one quick release mechanism.”).
	
	Richards fails to disclose the following limitations:
c) a first holder mounted between the sidewalls proximate the first ends, the first holder mounted to rotate 360 degrees on a first axis perpendicular to the planes of the sidewalls; 
d) a second holder pivotally mounted between the sidewalls proximate to the second ends, the second holder mounted to rotate 360 degrees on a second axis perpendicular to the planes of the sidewalls; 3App. No. 16/936,971Attorney Matter No. 20-41958 Response to Office Action dated Feb. 14, 2022 
e) a first mount supported by the first holder, the first mount having a ratchet so the first mount can rotate only in one direction; 
f) a first pipe extractor removably mounted on the first holder; 
g) a second mount supported by the second holder, the second mount having a ratchet so the second mount can rotate only in one direction; 
h) a second pipe extractor removably mounted on the first holder, the second pipe extractor having a diameter different than the diameter of the first pipe extractor; 
i) wherein the slot is sufficiently large that the tools can be mounted on each respective mount with the tools being completely recessed in the slot; and 
j) a recess in the exterior surface of at least one of the sidewalls for holding an implement and an implement held in the recess.

	Chang teaches the following limitations:
c) a first holder (Figure 3 Element 33) mounted between the sidewalls proximate the first ends (Paragraph 0016 “The ratchet driver 33 is pivotally mounted between the first ends of the two support plates 31 and 32 by a pivot member 36 .” Element 33 is an implement that would be mountable between the first end of the sidewalls taught by Richards), the first holder mounted to rotate 360 degrees on a first axis perpendicular to the planes of the sidewalls (Richards Paragraph 0020 discloses the implement may be mounted to pivot 360 degrees between the sidewalls, therefore, the implement would be capable of pivoting at least 270 degrees); 
d) a second holder (As addressed above in the rejection of the limitations regarding the first holder, an additional Element 33 may be provided on the second end between the sidewalls) pivotally mounted between the sidewalls proximate to the second ends (The second holder would also be able to be pivotally mounted between the second end of the sidewalls), the second holder mounted to rotate 360 degrees on a second axis perpendicular to the planes of the sidewalls (Richards Paragraph 0020 discloses the implement may be mounted to pivot 360 degrees between the sidewalls, therefore, the implement would be capable of pivoting at least 270 degrees); 3App. No. 16/936,971Attorney Matter No. 20-41958 Response to Office Action dated Feb. 14, 2022 
e) a first mount (See second annotated drawing below) supported by the first holder (See second annotated drawing below. The mount is supported on Element 33), the first mount having a ratchet so the first mount can rotate only in one direction (Paragraph 0017, lines 1-2 “The ratchet driver 33 is adapted to drive each of the tips 35 to rotate in a single operation direction only.”); 
g) a second mount (See second annotated drawing below. The second holder would also comprise a second mount like the one shown in the second annotated drawing) supported by the second holder (The second mount is supported on the second holder), the second mount having a ratchet so the second mount can rotate only in one direction (Paragraph 0017, lines 1-2 “The ratchet driver 33 is adapted to drive each of the tips 35 to rotate in a single operation direction only.”); 
i) wherein the slot is sufficiently large that the tools can be mounted on each respective mount with the tools being completely recessed in the slot (Richards Paragraph 0020, lines 5-9 “In preferred embodiments, the shaft of the mechanism is extendable so that a range of distances may be accomplished between parallel side plates and different numbers of implements may be housed without requiring spacers or considering the dimensions of the implement bases” The first holder and second holder taught by Chang would be able to fit between the two sidewalls with the tools completely recessed within the slot).
	
	Ploeger teaches the following limitations:
f) a first pipe extractor (Figure 1 shows a pipe extractor tool. Column 2, lines 29-33 “The tool thus includes a shank end 12 having a generally polygonal cross section, for example, a hexagonal cross section, so that it may be easily driven or turned by a wrench or similar tool.”) removably mounted on the first holder (Chang Figure 3 shows Element 35, a bit having a hexagonal cross-section, is mounted in holder Element 33); 
h) a second pipe extractor (Figure 1 shows a pipe extractor tool. Column 2, lines 29-33 “The tool thus includes a shank end 12 having a generally polygonal cross section, for example, a hexagonal cross section, so that it may be easily driven or turned by a wrench or similar tool.”) removably mounted on the first holder (Chang Figure 3 shows Element 35, a bit having a hexagonal cross-section, is mounted in holder Element 33. The pipe extractor of Ploeger has a hexagonal cross-section that can be removably mounted in the hexagonal cross-section mount of Chang), the second pipe extractor having a diameter different than the diameter of the first pipe extractor (Ploeger column 3, lines 24-29 “Variations of the tool may be implemented. For example, the size and array of the teeth may be varied slightly. Twelve teeth or ribs are preferred. The dimensions of the teeth or ribs may be varied including the longitudinal dimensions as well as the radial dimensions.”). 

	Taggart teaches the following limitations:
j) a recess (Column 9, lines 28-35 “ Optionally, multi-purpose tool 210 includes a pair of tweezers and a toothpick each of which is slidably received within respective recesses 330 and 332 formed in respective cover plates 222 and 224.”) in the exterior surface of at least one of the sidewalls for holding an implement (Figure 14 Element 330) and an implement held in the recess (Column 9, lines 28-35 disclose a pair of tweezers or toothpick may be held in the recess).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards to incorporate the teachings of Chang, Ploeger, and Taggart to provide to provide a device having a first holder and a second holder between the first end and second ends, respectively, to pivotally rotate 360 degrees and further including a first mount supported on the first holder and a second mount on the second holder for removably mounting a first pipe extractor and second pipe extractor having a different diameter, respectively, and the mounts each having a ratchet to so the first and second mount can rotate only in one direction. The device further including a slot sufficiently large enough to so that tools can be mounted on each respective mount with tools completely recessed in the slot and a recess in the exterior surface of at least one of the sidewalls for holding an implement and an implement held in the recess. Doing so would allow a device comprising two pivot holders that would be able to hold two pipe extractors of different sizes to assist in the removal of broken pipes or threaded fittings while also being able to conveniently be pivoted into a non-use position with the pipe extractor tools completely recessed between the sidewalls and a recess in an exterior sidewall of the device to hold an implement for assisting with the removal of the broken pipe fitting by providing an implement such as tweezers for removing pieces of the broken pipe that aren't reachable or may injure a user's fingers.

    PNG
    media_image1.png
    277
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    509
    media_image2.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Chang and Ploeger and further in view of Steele et al. (US20130068073 hereinafter Steele).

	Regarding claim 5, (Currently Amended) Richards in view of Chang and Ploeger fail to teach the device of claim 1 wherein each mount comprises a pin extending from the respective holder, each pin comprising a first end section that removably couples to the mount and a second end section that removably couples to its respective extractor tool.

	Steele teaches wherein each mount comprises a pin (Figure 3 Element 10) extending from the respective holder (Figure 3 Element 28 is a shank capable of extending from the respective holder), each pin comprising a first end section (Figure 3 Element 24) that removably couples to the mount (Shank 28 is capable of removably coupling to the Chang Element 33) and a second end section (Figure 3 Element 56) that removably couples to its respective extractor tool (The second end 56 of Steele is capable of removably coupling to a respective extractor tool of Ploeger).

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards in view of Chang and Ploeger to incorporate the teachings of Steele to provide a pin comprising a first end and second end for removably coupling to the mount and extractor tool, respectively. Doing so would allow the tool to couple to the first end section of the pin and provide a second end of the pin to accommodate pipe extractor tools of different sizes to provide the ability to extract pipes of different diameters.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Chang, Ploeger, Taggart, and Steele.

	Regarding claim 11, Richards in view of Chang and Ploeger fails to teach wherein each mount comprises a pin extending from the respective holder, each pin comprising a first end section that removably couples to the mount and a second end section that removably couples to its respective extractor tool.
	
	Steele teaches wherein each mount comprises a pin (Figure 3 Element 10) extending from the respective holder (Figure 3 Element 28 is a shank capable of extending from the respective holder), each pin comprising a first end section (Figure 3 Element 24) that removably couples to the mount (Shank 28 is capable of removably coupling to the Chang Element 33) and a second end section (Figure 3 Element 56) that removably couples to its respective extractor tool (The second end 56 of Steele is capable of removably coupling to a respective extractor tool of Ploeger).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richards in view of Chang and Ploeger to incorporate the teachings of Steele to provide a pin comprising a first end and second end for removably coupling to the mount and extractor tool, respectively. Doing so would allow the tool to couple to the first end section of the pin and provide a second end of the pin to accommodate pipe extractor tools of different sizes to provide the ability to extract pipes of different diameters.

	Regarding claims 9-10 and 12 under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. The prior art of Richards as modified, as set forth in the rejection of claims 1-8 and 11 would necessarily operate as claimed in claims 9-10 and 12, in its normal mode of operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herbert (US2106741) discloses a tool adapted for removal of bushings or sleeves. Slaughter (US6511267) discloses a tool for removing a tubular member having a threaded exterior, such as a pipe fitting, from a threaded bore. Taiga (US20110173759) a bicycle tool assembly includes a base having two base plates and a bar connected between the base plates.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/           Examiner, Art Unit 3723                                                                                                                                                                                             

Ldw
/LEE D WILSON/           Primary Examiner, Art Unit 3723                                                                                                                                                                                             	September 27, 2022